DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2016/0242466) in view of Xiang (US 2014/0299138).
Regarding claims 1 and 11, Lord teaches aerosol delivery device comprising: at least one housing of a control body [Fig. 1]; and within the at least one housing, a power source configured to provide an output voltage [0035, 0064]; a heater (aerosol production component powerable to produce an aerosol from an aerosol precursor composition); terminals 21A configured to connect the aerosol production component to the control body [0036]; a sensor configured to produce measurements of 
Lord does not specify how the processing circuitry is configured to enable the power source to supply the output voltage to the aerosol production component. Xiang teaches an electronic cigarette comprising a switch 70 coupled to and between the power source 20 and the atomizer 30 (aerosol production component), and microcontroller 10 (processing circuitry) configured to output a signal to cause the switch to switchably connect and disconnect the output voltage to the aerosol production component to power the aerosol production component [Fig. 2; 0055, 0065, 0068]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the device of Lord to provide a conventional means for powering the aerosol production component as desired Lord.    
Regarding claims 3 and 13, 
Regarding claims 4-5 and 14-15, Lord teaches the threshold difference is set to reflect a minimum deviation from the reference atmospheric air pressure caused by a puff action of using the aerosol delivery device by a user, wherein the processing circuitry being configured to output the signal (in modified Lord) includes being configured to output the signal to power the aerosol production component for the aerosol-production time period that is coextensive with the puff action [0059, 0062; Fig. 5B]. 
Regarding claims 6 and 16, Lord teaches the aerosol precursor composition comprises a liquid [0014]. A
Regarding claims 7 and 17, Lord teaches the processing circuitry being configured to output the signal includes being configured to output a pulse width modulation (PWM) signal, and a duty cycle of the PWM signal is adjustable to cause the switch to switchably connect and disconnect the output voltage to the aerosol production component [0067-0072]. 
Regarding claims 9 and 19, Lord teaches signal conditioning circuitry coupled to the sensor and the processing circuitry, and configured to manipulate the measurements of atmospheric air pressure to produce one or more conditioned measurements of atmospheric air pressure, and the processing circuitry being configured to determine the difference includes being configured to determine the difference based on the one or more conditioned measurements of atmospheric air pressure [0058]. 
Claims 2 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Lord and Xiang as applied to claims 1 and 11 above, and further in view of Bowen (US 2019/0159519). 
Modified Lord does not specify that the sensor is an absolute pressure sensor. However, this is a conventional pressure sensor known in the art as taught by Bowen [0009], and would have been obvious to use as the pressure sensor in modified Lord to achieve predictable results. 
Claims 8 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Lord and Xiang as applied to claims 1 and 11 above, and further in view of Jordan (US 2016/0374397). 
Modified Lord does not teach the claimed limitations. Jordan teaches an electronic vaping device wherein at a periodic rate during the aerosol-production time period, the processing circuitry is further configured to: determine a sample window of measurements of instantaneous actual power provided to the aerosol production component, each measurement of the sample window of measurements being determined as a product of a voltage at and a current through the aerosol production component; calculate a moving average power provided to the aerosol production component based on the sample window of measurements of instantaneous actual power; compare the moving average power to the power set point; and output the signal to cause the switch to respectively disconnect and connect the output voltage at each instance in which the moving average power is respectively above or below the power set point [0134-0138; Fig. 10]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the device of modified Lord to optimize the power provided to the aerosol production component. 
Claims 10 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Lord and Xiang as applied to claims 1 and 11 above, and further in view of Yamada (US 2020/0352247). 
Modified Lord does not teach the claimed limitations. Yamada teaches an aerosol generation device wherein the influence of errors of a sensor is reduced to minimum, thereby significantly improving the accuracy [0151]. A memory stores temperature-resistance value characteristic, the sensor outputs a value related to the resistance value of the load, and the control unit is configured to perform a predetermined control based on a value characteristic. The control unit calibrates a value related to the predetermined control based on correspondence between an output value of the sensor and an estimate corresponding to the output value, thereby calibrated to a correct value [0100, 0256, 0257]. In other words, the device comprises a processor and a memory storing executable instructions that, in response to execution by the processor, cause the processing circuitry to at least: perform one or more error corrections to facilitate software calibration to ensure accurate reading of the measurements from 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747